DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second set of springs extending in a second direction opposite the first direction, and a first shaft that extends within the first shaft-holding portion and that is coupled to … the second set of springs” as claimed in claim 9 and “wherein a first set of springs is coupled to the second single shaft” as claimed in claim 22 must be shown or the feature(s) canceled from the claim(s). None of the drawings 5, 6 or 8 show two springs coupled to a shaft extend in opposite direction or extending along 180 degree to each other.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  1-2, 4-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170094822; “Chen” hereinafter).
Regarding claim 1, Chen (figs. 1-5) discloses a system comprising: an enclosure (100)  including a first side wall (top wall of the housing 110, fig. 4), a second side wall (bottom wall of the housing 110, fig. 4), and a first wall assembly (wall assembly comprising walls 120, figs. 2-3), the first wall assembly extending between the first side wall and the second side wall and including: a first stationary wall (walls 120 that hold the hinge support portion 350) coupled between the first side wall and the second side wall and including a first shaft-holding portion (350, fig. 3) (stationary walls 120 lies between the upper and lower/bottom wall of the housing 110 hold the hinge support 
Chen does not explicitly disclose the first shaft being a single shaft.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the make a single shaft out of two or more shafts, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965). The modification simplify the connection of the front panels or latch assembly.
 Regarding claim 2, Chen (figs. 1-5) discloses wherein the enclosure includes a second wall assembly (middle side wall 120, fig. 2) spaced from the first wall assembly (right sidewall 120, fig. 2), the second wall assembly including a second shaft-holding portion (portion of the middle side wall 120 that holds the front panel 130, fig. 2), a second plurality of latch assemblies (front panel 130 that is attached to the middle sidewall 120) having a second latch end (end of the panel 130 that has the latch 170) and a second pivot end, and a second shaft (end of the panel 130 that includes the hinge 355, figs. 2-3) that extends within the second shaft-holding portion (shaft 355 that is attached to the middle wall 120) and that is coupled to the second plurality of latch 
Regarding claim 4, Chen (figs. 1-5) discloses wherein the first wall assembly (120) is spaced from the second wall assembly (middle side wall 120) such that a carrier-less data storage device (260, “The electronic devices to be fit into the housing 110 can include hard disk drives (HDD), solid state drives (SSD), or any other electronic device”, Par. [0017]) can be positioned therebetween (fig. 2).  
Regarding claim 5, Chen (figs. 1-5) discloses wherein the first wall assembly includes walls coupled together (“Each receiving bay includes a shaft 350 slidably against side walls 120 of the housing 110”, Par. [0024], side wall 120 is made of two walls 120 and shaft 350 is slidable in between the two walls 120, fig. 3), including the first wall (top wall of the housing 110).  
Regarding claim 6, Chen (figs. 1-5) discloses wherein the first wall assembly includes spacers (325, 340) that are at least partially coupled between the walls (figs 2-3). 
Regarding claim 7, Chen (figs. 1-5) discloses wherein the spacers (325, 340, bent portion of 350, fig. 3) extend through holes in the first wall assembly (fig. 3).
Chen does not explicitly disclose the spacers are wider than the wall of the first wall assembly.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the width of the spacer of Chen such that it is wider than the wall of the first wall assembly, since such a modification would have involved a mere change in the size of a component.  A change in size is 
 Regarding claim 8, Chen (figs. 1-5) discloses wherein the first shaft-holding portion only partially covers the first single shaft (modified shaft of Chen, see rejection regarding claim 1).
Regarding claim 21, Chen (figs. 1-5) discloses wherein the first single shaft is held stationary in the first stationary wall (shaft 355 is stationary in the walls 120 until the shaft support portion 350 changes to extended or position from retracted position).
Regarding claim 22, Chen (figs. 1-5) discloses wherein the first wall assembly includes a second shaft- holding portion (lower shaft 350) on an opposite end of the first shaft-holding portion (upper shaft 350), wherein a second single shaft extends with the second shaft-holding portion, wherein a first set of springs is coupled to the second single shaft (fig. 2).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1, and in further view of Lin et al. (Us 10485123; “Lin” hereinafter).
Regarding claim 3, Chen discloses the system as claimed in claim 2. 
Chen does not explicitly disclose wherein the first latch ends of the respective first plurality of latch assemblies are releasably coupled to the second single shaft. 
Lin (figs. 1-7) teaches a first latch ends (2131) of a latch assembly (10)  is releasably coupled to the second single shaft (2011).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chen to have the first latch ends of a latch assembly releasably coupled to the second shaft as taught by Lin .

Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kida (US 20030140457; “Kida” hereinafter).
Regarding claim 9, Chen (figs. 1-5) discloses a system comprising: an enclosure (100)  including a first side wall (top wall of the housing 110, fig. 2), a second side wall (bottom wall of the housing 110, fig. 2), and a first wall assembly (side walls 120), the first wall assembly  (right sidewall 120) extending between the first side wall and the second side wall (fig. 2) and including: a first shaft-holding portion ( portion of the side wall that holds the shaft 355, fig. 3), a first set of springs (set of spring that are included on hinge 355 of the each panel 130, figs. 2-3) extending in a first direction (springs that included on hinge 355 extend along the vertical direction, figs. 2-3), and a first shaft (355) that extends within the first shaft-holding portion and that is coupled to the first set of springs (fig. 3).
Chen does not explicitly disclose a second set of springs extending in a second direction opposite the first direction, and a first shaft that extends within the first shaft-holding portion and that is coupled to the second set of springs.  
Kida (figs. 5-6) teaches a first portion (74 on the left side) of a spring (73) extending in a first direction (winding in an anti-clockwise direction), a second portion (74 on the right side) of the spring extending in a second direction (winding in a clockwise direction) opposite the first direction (Par. [0055], fig. 5), and a first shaft (72) that extends within a first shaft-holding portion (fig. 5) and that is coupled to the second portion of spring (fig. 5).  

Regarding claim 10, Chen in view of Kida (relied on Kida, fig. 5) discloses wherein the first shaft (72) extends through portions of the first set of springs and the second set of springs (74). 
Regarding claim 11, Chen in view of Kida (relied on Kida, fig. 5) discloses wherein the first set of springs and the second set of springs are torsion springs (“torsion coil spring 73”, Par. [0066]).  
Regarding claim 12, Chen in view of Kida (relied on Kida, fig. 5) discloses wherein the first set of springs and the second set of springs that are torsion springs are pre-loaded (spring 73 is pre-loaded as the top cover closes).  

Allowable Subject Matter
Claims 13-14, 16, 18-20 are allowed.
The following is an examiner' s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a system comprising an enclosure including a chassis, a first wall assembly, and a second wall assembly, the chassis including a bottom wall, a first side wall extending 
Regarding claims 14, 16, 18-20, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page  argues that- “Claim 1 recites, among other features: "a first stationary wall coupled between the first side wall and the second side wall and including a first shaft-holding portion." Chen's first shaft-holding portion is not part of a stationary wall, and one would not look to modify Chen as such because that would defeat the purpose of Chen's "access mechanism."" 
In response to argument- Examiner respectfully disagrees with applicant’s argument.  Chen teaches a first stationary wall (walls 120 that hold the hinge support portion 350) coupled between the first side wall and the second side wall and including a first shaft-holding portion (350, fig. 3) (stationary walls 120 lies between the upper and lower/bottom wall of the housing 110 hold the hinge support portion 350, fig. 3). See the rejection above.
.
Applicants on page  argues that- “Kida only shows a single spring. As such, Kida doesn't even teach a first set of springs-much less a second set of springs. Further, Kida doesn't teach different sets of springs extending in opposite directions. Further yet, Kida doesn't teach multiple sets of springs on a 
In response to argument- Examiner respectfully disagrees with applicant’s argument.  Chen teaches a plurality of springs that are included on hinge 355 as depicted in figs 2-3. Chen only lacks that one of the set of springs extends in a second direction opposite to the direction in which the rest of the springs extends as claimed. Kida is only relied upon to teach portions of spring coupled to a shaft coiled or spiral in opposite direction.
There is a question of how two sets of springs coupled to a first shaft can be extended in opposite direction as claimed. There is no support in the drawings provided with the application that support or show how the two sets of the springs coupled to a first shaft extends in opposite direction, which has been raised in drawing objection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAGAR SHRESTHA/Examiner, Art Unit 2841                                                                                                                                                                                                        

/HUNG S. BUI/Acting Patent Examiner, 2841/2800